DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 01/10/2022. Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to continue to contact the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claim 1 and 9 it is not clear if the “rules” are mapping of where tasks should be executed on; or the “rules” are performance metrics that are evaluated to locate a suitable processing core w/o explicitly mapping the tasks to specific processing cores.
	

As per claim 1 it is not clear what the “operation of at least one of the at least one host processor” can be (e.g. it is part of the “computing task”; or it is an interrupt sent by the host processor before the computing task is executed). 

As per claim 15 it is not clear if the “bandwidth” or “processing rate” are related to the “host processor”, “intelligent storage medium”, “controller processor”, “non-volatile memory” or a networking element connected to the “computing system”.  It is also not clear how does the “bandwidth” and “processing rate” relate to the “application portion” or the “architecture portion”.

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-18 and 20 are rejected under 103 over Lee et al (U.S. Pub. 2015/0199214) in view of Jo et al (Collaborative Processing of Data-intensive 
Jo and Lee references have been previously presented by examiner.

As per claim 1 Lee teaches the invention substantially as claimed including a computing device (Figs. 1 and 4) comprising: a computing task memory configured to store at least one computing task, wherein the at least one computing task is associated with a data node of a distributed computing system, wherein the distributed computing system comprises at least one data node comprising at least one host processor, the at least one data node further comprising at least one controller processor, and a non-volatile memory (Figs. 1, 2 and 4, [0014], [0015], [0046], [0047]); and 
	a mapping processor (Figs. 1, 3 and 4 service management device, [0019], [0045], [0053], [0054]) configured to: perform a first determination to assign the computing task to at least one of the at least one host processor of the data based upon at least one rule comprising an application portion of the rule based upon the computing task and an architecture portion of the rule based upon the at least one of the at least one host processor ([0018], [0028], [0054], [0076], [0087], [0100, [0101], [0105]-[0107], [0109]-[0111] tasks of services are distributed to optimal node based on classification of operations of the tasks, and hardware characteristics and load of different processors of one or more computing nodes), and assign, according to the determination, the computing task to at least one of the at least one host processor of the data node ([0088], [0120], [0122], [0142] based on the optimal node determination tasks can be assigned to a CPU).

	Lee does not explicitly teach that the controller processor is part of an intelligent storage medium, wherein the intelligent storage medium comprises at least one controller processor; that the first determination is based on a first rule; and perform a second determination, based on a second rule, based on an operation of at least one of the at least one host processor, to modify the first determination.
	However, Jo explicitly teaches that the controller processor is part of an intelligent storage medium, wherein the intelligent storage medium comprises at least one controller processor (pg. 1865 right col. Paragraphs 4 and 5).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Lee and Jo since both are directed towards distributed processing in heterogeneous computing environments that comprises different types of processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Jo into that of Lee because Jo further improves performance of distributed processing in heterogeneous computing environment (pg. 1865 abstract). 
	Lee as modified Jo does not explicitly teach that the first determination is based on a first rule; and perform a second determination, based on a second rule, based on an operation of at least one of the at least one host processor, to modify the first determination.
	However Sheaffer teaches that the first determination is based on a first rule (col 7 lines 35-42, col 8 lines 18-21; col 4 lines 4-18, col 5 lines 4-7, col 11 lines 6-18 scheduling of executable code on heterogeneous processor cores of any type of architectures such as CPU or microcontroller, or GPU, etc., is done based on scheduling components, which are rules, of the executable code); and perform a second determination, based on a second rule, based on an operation of at least one of the at least one host processor, to modify the first determination (col 7 lines 43-56, col 9 lines 53-67 based on current execution of the executable code on a current processing element, which can be a host processors/CPU, scheduling component can be updated to become a second rule that is different from the first rule, so that the executable code can be determined to be migrated to another processing element of different architecture).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Sheaffer and Lee as modified by Jo since both are directed towards distributed processing in heterogeneous computing environments that comprises different types of processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Sheaffer into that of Lee as modified by Sheaffer because Jo further improves performance of distributed processing in heterogeneous computing environment (col 1 lines 24-29).

As per claim 2 Lee and Jo both teaches wherein the distributed computing system comprises two or more heterogeneous data nodes, wherein the two or more heterogeneous data nodes includes two data nodes having different types of respective controller processors (Lee Figs. 2 and 4, [0046], [0047]; Jo pg. 1865 paragraphs 4 and 5).

As per claim 3 Lee as modified by Jo teaches wherein the two or more heterogeneous data nodes includes a data node that comprises an intelligent storage medium having a general- purpose graphical processor (GPGPU); and wherein the mapping processor is configured to assign computing tasks with high data parallelism to the intelligent storage medium having a general-purpose graphical processor (Jo pg. 1865 abstract, paragraphs 4 and 5; pg. 1866 paragraph 1, pg. 1867 section 3.3 data nodes can have GPUs and scheduler assign tasks to the GPUs; Lee: Figs. 1, 2 and 4, [0045], [0054] the scheduler can be its own separate computing device).

As per claim 4 Lee as modified by Jo and Sheaffer teaches assign, according to the second determination, the computing task to at least one of the at least one controller processor of the intelligent storage medium (Sheaffer col 7 lines 43-56, col 9 lines 53-67 based on current execution of the executable code on a current processing element, which can be a host processors/CPU, scheduling component can be updated to become a second rule that is different from the first rule, so that the executable code can be determined to be migrated to another processing element of different architecture, which can be a microcontroller; Jo pg. 1865 right col. Paragraphs 4 and 5: the microcontroller, of the heterogenous processors that Sheaffer’s invention supports, can be a controller processor of the intelligent storage medium).

As per claim 5 Lee teaches wherein the computing device further comprises: a scheduling processor configured to schedule the execution of the computing task ([0068], [0074], Figs. 1 and 4).

As per claim 6 Lee teaches wherein the mapping processor is configured to: assign the computing task to the at least one of the at least one host processors of the data node, based, at least in part, upon one or more hardware characteristics of the computing device ([0076], [0108]-[0110]).

As per claim 7 Lee teaches wherein the mapping processor is configured to: assign the computing task to the at least one of the at least one host processors of the data node, based, at least in part upon at least one predicted metric of an application that includes the computing task ([0076], [0056], [0101], [0102], [0105], [0111] tasks of services are assigned to optimal node based on predetermined type of the tasks and service quality of the services).

As per claim 8 Lee teaches wherein the computing task is included in a stream of data (Figs. 2 and 5, [0013], [0029], [0052], [0104]).

As per claims 9 and 10 they are reworded method versions of claims 1 and 2.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1 and 2, respectively.   In particular Lee as modified by Jo and Sheaffer explicitly teaches the method further comprising: performing, by the at least one of the at least one controller processor of the intelligent storage medium, at least a portion of the computing task (Sheaffer col 7 lines 35-42, col 8 lines 18-21; col 4 lines 4-18, col 5 lines 4-7, col 11 lines 6-18 scheduling of executable code on heterogeneous any type of architectures such as CPU or microcontroller, or GPU, etc., is done based on scheduling components, which are rules, of the executable code; Jo pg. 1865 right col. Paragraphs 4 and 5: the microcontroller, of the heterogenous processors that Sheaffer’s invention supports, can be a controller processor of the intelligent storage medium); and performing a second determination, based on a second rule, based on the performing at least a portion of the computing task, to assign the computing task to at least one of the at least one host processor (Sheaffer col 7 lines 43-56, col 9 lines 53-67 based on current execution of the executable code on a current processing element, which can be the controller processor of the intelligent storage medium, scheduling component can be updated to become a second rule that is different from the first rule, so that the executable code can be determined to be migrated to another processing element of different architecture, such as a host processor/CPU).

As per claim 11 Lee as modified by Jo teaches wherein the performing the first determination includes: determining the computing task includes one or more instructions associated with one of the at least one controller processors (Lee [0078], [0101], [0102]; Jo pg. 1866-1867 section 3.1, pt. 1865 abstract, pg. 1865 right col. Paragraphs 4 and 5).

As per claim 12 Lee as modified by Jo and Sheaffer teaches wherein the second determination is based on a cost- based model (Sheaffer col 7 line 43- col 8 line 8 scheduling component is updated based on different tradeoffs of selecting different processors, such as tradeoffs based on cost of latency or speed vs. precision, etc.).

As per claim 13 Lee as modified by Jo and Sheaffer teaches wherein the second determination includes both an application portion and an architecture portion, and wherein the architecture portion includes measuring a processor processing rate (Lee [0018], [0028], [0054], [0076], [0087], [0100, [0101], [0105]-[0107], [0109]-[0111] tasks of services are distributed to optimal node based on classification of operations of the tasks, and hardware characteristics and load of different processors of one or more computing nodes; Sheaffer col 7 lines 43-56, col 9 lines 53-67: distribution of tasks can be done in a second determination).

As per claim 14 Lee as modified by Jo teaches wherein the computing task includes at least two operations; and wherein the performing the first determination includes, as part of the application portion, determining the aggregate input amount of the plurality of operations and an output amount of the computing task (Lee Fig. 5, [0105], [0107, [0059], [0060]; Jo pg. 1866-1867 section 3.1, pt. 1865 abstract).

As per claim 15 it is a broader version of claim 1 (no mentioning of different determinations).  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1.  In particular, Sheaffer explicitly teaches wherein the at least one rule is based on one or more bandwidths of the data node, and one or more processing rates of the data node (col 7 lines 58-67, col 8 lines 36-58 scheduling component is updated based on latency requirements so that processor with cache of certain capacity is used, this ensures that latency would be reduced because cache have higher bandwidth, then say DRAM or HDD storage; and frequency of the processor. In another words, the scheduling component is updated based on maximizing usage of cache bandwidth and processing rate of a processor).  

As per claim 17 Jo teaches wherein the at least one rule includes a rule that determines: an external input bandwidth, is smaller than, an internal input bandwidth (Jo pg. 1867 sections 3.2 and 3.3 number of external IO_tokens is determined to be smaller than internal memory size, the internal memory are inputs to their corresponding GPU or ISSD).

As per claim 18 Sheaffer teaches wherein the at least one rule includes a rule that determines: the computing device processing rate, is greater than, the host processing rate (col 8 lines 36-49 scheduling component can be updated to select a processor with higher frequency).


As per claim 20 Lee teaches further comprising a scheduling processor configured to instantiate the computing task upon the assigned processor ([0077], [0086]-[0088]).


Allowable Subject Matter
Claims 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.